DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-13 and 16-20) in response to the to the restriction requirement dated March 11, 2022 is hereby acknowledged.  Applicant made its election without in its reply filed May 11, 2022.
Accordingly, claims 1-13 and 16-20 have been examined in the instant action in accordance with the species election whereas claims 14 and 15 have been withdrawn from consideration as drawn to a non-elected species.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 17-20 are rejected under 35 U.S.C. 103 as unpatentable over Warren (US 6,281,172 B1 to Warren et al., issued August 28, 2001).
Warren discloses a water-based drilling fluid that includes a quaternary nitrogen containing amphoteric polymer and a rheological agent/additives, wherein the amphoteric polymer comprises: an anionic cation, a water-soluble monomer/polymer (‘WSP’); and a cationic monomer, wherein the cationic monomer can contain monomers of the formula II on col. 8, wherein R6 can have the quaternary ammonium structure of formula III, wherein the quaternary ammonium can have alkyl branches from one to twenty-four carbons and an alkyl branch of one methyl, and wherein the anion can be chloride or bromide, and wherein the WSP can be a carbohydrate or derivative (abstract; col. 4, line 62 to col. 5, line 30; col. 5, line 46 to col. 6, line7; col. 7, line 51 to col. 8, line 41; col. 12, lines 28-54).  Suitable anionic monomers include acrylic acid, acrylates, methacrylic acid, 2-acrylamido-2-methyl-propane sulphonic acid, vinylsulphonate, and vinylsulphonic (col. 8, lines 48-65).  The quaternary ammonium-WSP can further be copolymerized with a synthetic polymer derivative, such as an acrylamide or methacrylamide monomers (nonionic monomers recited in present claim 11) (col. 7, lines 51-65; col. 9, lines 2-31).
Warren further discloses the fluid containing smectite type clays (“ceramic proppants”), such as montmorillonites (bentonite), as well as mixed layer types, such as mixed later hydroxides, and attapulgite and sepiolite (col. 4., line 62 to col. 5, line 5; col. 5, lines 31-46; col. 10, lines 12-54).  Preferred molecular weights for the quaternary ammonium WSP are preferably greater than 500,000 (col. 9, lines 32-44).  The drilling fluid can contain various other ingredients conventionally employed in water-based fluids, such as celluloses, starch, or xanthan, and can also contain weighing agents (proppants), thinners, inhibiting agents (glycols), electrolytes and a pH adjusting agent (buffer), wherein the pH of the drilling fluid is preferably maintained at a pH of from 8-11 (col. 12, line 55 to col. 13, line 25).
Although Warren may not expressly teach the weight percentages/concentrations for the various components of its water-based drilling fluid that are recited in the present claims, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Warren.

Allowable Subject Matter
Claim 2, and claim 16 that depends therefrom, are objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Warren does not teach or suggest its water-based drilling fluid further containing a surfactant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



August 13, 2022